Case 3:20-cv-01372-TAD-KLH Document 5 Filed 10/29/20 Page 1 of 12 PageID #: 83




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                       MONROE DIVISION

AARON LARRY BOWMAN        * CIVIL ACTION
                          *
VERSUS                    * DOCKET NO. 3:20-cv-01372
                          *
                          * JUDGE TERRY A. DOUGHTY
OUACHITA PARISH SHERIFF’S *
OFFICE, ET AL.            * MAGISTRATE JUDGE KAREN L. HAYES
                          *
********************************************************

   RULE 12(b) RESPONSE/MOTION, ANSWER AND AFFIRMATIVE DEFENSES TO THE
                                PLAINTIFF’S
    PETITION FOR DAMAGES FOR POLICE MISCONDUCT AND EXCESSIVE FORCE

       Defendant, the Louisiana Department of Public Safety & Corrections (Office of State Police)

(the body corporate incorrectly identified, named and referred to as “Louisiana State Police Department”

in the caption and body of the Petition for Damages for Police Misconduct and Excessive Force)

(“DPSC”), submits this Rule 12(b) response/motion, answer and affirmative defenses to the plaintiff’s

Petition for Damages for Police Misconduct and Excessive Force:

                                     RULE 12(B) MOTION/RESPONSE

       For the reasons set forth in its contemporaneously filed supporting memorandum of law, DPSC

presents its response under FED.R.CIV.P. 12 and specifically asserts defenses related to insufficient

process and/or service of process, lack of personal jurisdiction, prescription and failure to state a claim

(related to vagueness/ambiguity of the petition, vicarious liability under Section 1983, punitive damages

and attorney’s fees, malicious prosecution under Section 1983 and Eleventh Amendment immunity).
Case 3:20-cv-01372-TAD-KLH Document 5 Filed 10/29/20 Page 2 of 12 PageID #: 84




                                                ANSWER

                                                    1.

       The allegations contained in the preamble/introductory paragraph, in paragraph no. 26, in the

final unnumbered paragraph immediately prior to the prayer paragraph, and in the prayer paragraph

of the Petition for Damages for Police Misconduct and Excessive Force require no response.

However, should an answer be deemed necessary, DPSC denies the allegations contained in the

preamble/introductory paragraph, in paragraph no. 26, in the final unnumbered paragraph

immediately prior to the prayer paragraph, and in the prayer paragraph of the Petition for Damages

for Police Misconduct and Excessive Force for lack of sufficient information to justify a belief as to

the truth of the matters contained therein.

                                                    2.

       The allegations contained in paragraph no. 1 of the Petition for Damages for Police

Misconduct and Excessive Force state conclusions of law and/or fact and therefore require no

response. However, should an answer be deemed necessary, DPSC denies the allegations contained

in paragraph no. 1(E) of the Petition for Damages for Police Misconduct and Excessive Force, and

DPSC denies the allegations contained in paragraph no. 1(A-D) and (F-H) of the Petition for

Damages for Police Misconduct and Excessive Force for lack of sufficient information to justify a

belief as to the truth of the matters contained therein.

                                                    3.

       The allegations contained in paragraph no. 2 of the Petition for Damages for Police

Misconduct and Excessive Force state conclusions of law and therefore require no response.

However, should an answer be deemed necessary, DPSC admits that this Court has jurisdiction over

the claims as alleged in the Petition for Damages for Police Misconduct and Excessive Force.


                                                  Page 2
Case 3:20-cv-01372-TAD-KLH Document 5 Filed 10/29/20 Page 3 of 12 PageID #: 85




                                                    4.

       The allegations contained in paragraph no. 3 of the Petition for Damages for Police

Misconduct and Excessive Force state conclusions of law and fact and therefore require no response.

However, should an answer be deemed necessary, DPSC denies the allegation contained therein

about the parties’ domiciliary status and denies for lack of sufficient information to justify a belief as

to the truth of the matters contained therein the allegation contained therein about where the alleged

actions occurred.

                                                    5.

       DPSC denies as written the allegations contained in paragraph no. 4 of the Petition for

Damages for Police Misconduct and Excessive Force insofar as they pertain to DPSC. Otherwise,

DPSC denies the allegations contained in paragraph no. 4 of the Petition for Damages for Police

Misconduct and Excessive Force for lack of sufficient information to justify a belief as to the truth of

the matters contained therein.

                                                    6.

       DPSC denies the allegations contained in paragraphs nos. 5, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17,

21, 22 and 23 of the Petition for Damages for Police Misconduct and Excessive Force for lack of

sufficient information to justify a belief as to the truth of the matters contained therein.

                                                    7.

       The allegations contained in paragraphs nos. 13 and 14 of the Petition for Damages for Police

Misconduct and Excessive Force state conclusions of law and/or fact and/or call for a medical

conclusion/opinion and therefore require no response. However, should an answer be deemed

necessary, DPSC denies the allegations contained in paragraphs nos. 13 and 14 of the Petition for




                                                  Page 3
Case 3:20-cv-01372-TAD-KLH Document 5 Filed 10/29/20 Page 4 of 12 PageID #: 86




Damages for Police Misconduct and Excessive Force for lack of sufficient information to justify a

belief as to the truth of the matters contained therein.

                                                    8.

       The allegations contained in paragraphs nos. 18, 25, 28, 30, 31, 32, 33, 34, 35, 36, 37, 38, 40,

41, 42, 43, 44, 46, 47, 48 and 49 of the Petition for Damages for Police Misconduct and Excessive

Force state conclusions of law and/or fact and therefore require no response. However, should an

answer be deemed necessary, DPSC denies the allegations contained in paragraphs nos. 18, 25, 28,

30, 31, 32, 33, 34, 35, 36, 37, 38, 40, 41, 42, 43, 44, 46, 47, 48 and 49 of the Petition for Damages

for Police Misconduct and Excessive Force for lack of sufficient information to justify a belief as to

the truth of the matters contained therein. DPSC further denies applicability of the paraphrased

provisions of the Louisiana Code of Civil Procedure contained within paragraphs nos. 36, 37, 40 and

41 of the Petition for Damages for Police Misconduct and Excessive Force.

                                                    9.

       The allegations contained in paragraph no. 19 of the Petition for Damages for Police

Misconduct and Excessive Force state conclusions of law and/or fact and/or call for a medical

conclusion/opinion and therefore require no response. However, should an answer be deemed

necessary, DPSC denies the allegations contained in paragraph no. 19 of the Petition for Damages

for Police Misconduct and Excessive Force for lack of sufficient information to justify a belief as to

the truth of the matters contained therein because the referenced Exhibit B never was served on nor

was it otherwise provided to DPSC.1




       1
           See Rec. Doc. 1-2, p. 53.

                                                  Page 4
Case 3:20-cv-01372-TAD-KLH Document 5 Filed 10/29/20 Page 5 of 12 PageID #: 87




                                                    10.

        DPSC denies the allegations contained in paragraph no. 20 of the Petition for Damages for

Police Misconduct and Excessive Force for lack of sufficient information to justify a belief as to the

truth of the matters contained therein. Moreover, the referenced police report is the best evidence of

its contents.

                                                    11.

        The allegations contained in paragraph no. 24 of the Petition for Damages for Police

Misconduct and Excessive Force state conclusions of law and therefore require no response.

However, should an answer be deemed necessary, DPSC denies the allegations contained in

paragraph no. 24 insofar as they pertain to it.

                                                    12.

        The allegations contained in paragraph no. 27 of the Petition for Damages for Police

Misconduct and Excessive Force state conclusions of law and/or fact and therefore require no

response. However, should an answer be deemed necessary, DPSC denies as written the allegations

contained in paragraph no. 27 of the Petition for Damages for Police Misconduct and Excessive

Force insofar as they pertain to DPSC. Otherwise, DPSC denies the allegations contained in

paragraph no. 27 of the Petition for Damages for Police Misconduct and Excessive Force for lack of

sufficient information to justify a belief as to the truth of the matters contained therein.

                                                    13.

        The allegations contained in paragraph no. 29 of the Petition for Damages for Police

Misconduct and Excessive Force require no response. However, DPSC denies the allegation

contained in paragraph no. 29 insofar as it references and purports to be a citation from the

Fourteenth Amendment but instead is a citation from the Fourth Amendment.


                                                  Page 5
Case 3:20-cv-01372-TAD-KLH Document 5 Filed 10/29/20 Page 6 of 12 PageID #: 88




                                                    14.

       The allegations contained in paragraph no. 39 of the Petition for Damages for Police

Misconduct and Excessive Force state conclusions of fact and therefore require no response.

However, should an answer be deemed necessary, DPSC denies the allegations contained in

paragraph no. 39 of the Petition for Damages for Police Misconduct and Excessive Force for lack of

sufficient information to justify a belief as to the truth of the matters contained therein.

                                                    15.

       The allegations contained in paragraph no. 45 of the Petition for Damages for Police

Misconduct and Excessive Force state conclusions of law and/or fact and/or call for a medical

conclusion/opinion and therefore require no response. However, should an answer be deemed

necessary, DPSC denies the allegations contained in paragraph no. 45 of the Petition for Damages

for Police Misconduct and Excessive Force for lack of sufficient information to justify a belief as to

the truth of the matters contained therein.

                                                    16.

       The allegations contained in paragraph no. 50 require no response. However, should an

answer be deemed necessary, DPSC denies the allegations contained in paragraph no. 50 of the

Petition for Damages for Police Misconduct and Excessive Force.

                                                    17.

       The allegations contained in the first unnumbered paragraph immediately following

paragraph no. 50 of the Petition for Damages for Police Misconduct and Excessive Force require no

response. However, should an answer be deemed necessary, DPSC denies as written the allegations

contained in the first unnumbered paragraph immediately following paragraph no. 50 of the Petition




                                                  Page 6
Case 3:20-cv-01372-TAD-KLH Document 5 Filed 10/29/20 Page 7 of 12 PageID #: 89




for Damages for Police Misconduct and Excessive Force for lack of sufficient information to justify

a belief as to the truth of the matters contained therein.

                                        AFFIRMATIVE DEFENSES

       AND NOW, FURTHER ANSWERING, DPSC specifically asserts the following alternative

defenses:

                                              First Defense

       The plaintiff does not have and/or fails to state a claim against DPSC upon which relief can

be granted.

                                             Second Defense

       The plaintiff’s claims are barred because any actions DPSC took with regard to the plaintiff

were justified, made in good faith and for good cause and without malice; and were essential and

necessary to the operation of DPSC’s business and protection of the public.

                                              Third Defense

       The plaintiff’s alleged injuries and damages, if any, were caused by his own respective

negligence, fault and/or actions, and/or the fault and/or actions of others for whom DPSC is not

legally responsible and/or liable.

                                             Fourth Defense

       If the plaintiff is found to have suffered damages and if it is found that the plaintiff’s

damages were caused by and/or resulted from the negligence, fault and/or actions of DPSC or

anyone for whom it/they is/are or may be responsible, all of which is not admitted but is specifically

denied, DPSC avers that the plaintiff’s damages also were caused by and/or contributed to and/or

aggravated by the plaintiff’s own respective negligence and/or breach of duty and/or by the

negligence and/or breach of duty by others for whom DPSC has no responsibility, which precludes


                                                  Page 7
Case 3:20-cv-01372-TAD-KLH Document 5 Filed 10/29/20 Page 8 of 12 PageID #: 90




and bars any recovery by the plaintiff against DPSC and/or operates in mitigation of any recovery to

which the plaintiff ultimately may be entitled.

                                                   Fifth Defense

       If DPSC is adjudged liable for the damages alleged, DPSC avers that any judgment against it

should be reduced by the amount of the plaintiff’s and/or others’ fault, contributory negligence,

comparative fault, actions, assumption of the risk and/or failure to mitigate.

                                                  Sixth Defense

       The plaintiff failed to avoid the harm complained of in the Petition for Damages for Police

Misconduct and Excessive Force.

                                                 Seventh Defense

       The plaintiff failed to mitigate his damages, if any.

                                                  Eighth Defense

       To the extent that the plaintiff has a claim or cause of action against it for punitive damages,

which DPSC denies, the plaintiff’s claims for punitive damages are barred insofar as they violate the

Fifth and Fourteenth Amendments of the United States Constitution and/or otherwise are not

authorized by the Eleventh Amendment.2

                                                  Ninth Defense

       To the extent that the plaintiff has a claim or cause of action against it for punitive damages,

which DPSC denies, the plaintiff’s claims for punitive damages are barred because the alleged acts

or omissions of DPSC fail to rise to the level required to sustain an award of punitive damages, do

not evidence a malicious or reckless indifference to the plaintiff’s state or federally protected rights,

and is not so wanton or willful as to support an award of punitive damages.


       2
           42 U.S.C.A. § 1981a (b)(1). See also Clay v. Texas Women's Univ., 728 F.2d 714, 715 (5th Cir. 1984).

                                                       Page 8
Case 3:20-cv-01372-TAD-KLH Document 5 Filed 10/29/20 Page 9 of 12 PageID #: 91




                                             Tenth Defense

       DPSC respectfully pleads any and all other defenses and/or affirmative defenses available to

it under applicable law and reserves the right to supplement and/or amend this answer to assert any

additional affirmative defenses as may hereinafter be appropriate.

                                            Eleventh Defense

       The plaintiff is estopped from pursuing the claims in the Petition for Damages for Police

Misconduct and Excessive Force by reason of his own actions, course of conduct, previous

proceedings, and conflicting contentions.

                                            Twelfth Defense

       The plaintiff’s claims are barred by the doctrine of laches.

                                          Thirteenth Defense

       DPSC avers that it engaged in good faith efforts to comply with all state and federal laws,

regulations, and rules.

                                          Fourteenth Defense

       DPSC is entitled to absolute and/or qualified immunity and/or limitation of damages and/or

liability pursuant to the Constitution and/or laws of the State of Louisiana, including, but not limited

to LSA-R.S. 9:2798.1, LSA-R.S. 13:5106 and/or LSA-R.S. 13:5112.

                                            Fifteenth Defense

       DPSC affirmatively pleads all protections and limitations available to departments, boards,

commissions, agencies and/or political subdivisions of the State of Louisiana, including, but not

limited to those enumerated in LSA-R.S. 13:5101, et seq.




                                                 Page 9
Case 3:20-cv-01372-TAD-KLH Document 5 Filed 10/29/20 Page 10 of 12 PageID #: 92




                                             Sixteenth Defense

           DPSC affirmatively avers that comparative fault principles, particularly the law of joint and

 divisible liability set forth in LSA-C.C. Arts. 2323(A) & (B) and 2324, apply to the plaintiff’s

 claims.

                                            Seventeenth Defense

           The plaintiff is not entitled to an award of punitive damages with respect to his claims against

 DPSC.

                                             Eighteenth Defense

           In the event that this court finds that the actions or conduct of employees of DPSC (or

 anyone else deemed to be a “covered individual” under LSA-R.S. 13:5108.1(E)) caused injury or

 damage to the plaintiff, which is not admitted but specifically denied, DPSC avers: (1) that such

 actions and/or behavior was not within the scope of employment; (2) that such actions and/or

 behavior constitute criminal conduct; and/or (3) that such actions and/or behavior constitute gross

 negligence. As a consequence, any such employee of DPSC (or anyone else deemed to be a

 “covered individual” under LSA-R.S. 13:5108.1(E)) is not entitled to the defense and/or the

 indemnity afforded to a “covered individual” under LSA-R.S. 13:5108.1.

                                             Nineteenth Defense

           DPSC is entitled to contribution and/or indemnity from others for any amounts that DPSC

 may be condemned to pay.

                                             Twentieth Defense

           The plaintiff’s claims are time-barred and/or prescribed.




                                                   Page 10
Case 3:20-cv-01372-TAD-KLH Document 5 Filed 10/29/20 Page 11 of 12 PageID #: 93




                                                Twenty-First Defense

         The plaintiff’s claims are barred by the doctrine(s) of issue-preclusion and/or claim-

 preclusion, or they have not yet accrued.

                                              Twenty-Second Defense

         Supervisory officials are not liable under 42 U.S.C. § 1983 for the actions of subordinate

 employees.3 Thus, DPSC cannot be vicariously liable for any constitutional deprivation(s) allegedly

 committed by its employees.

         Further, DPSC expressly reserves the right to amend this answer to plead such affirmative

 defenses and other defenses if new facts come to light and/or as further investigation and/or

 discovery may warrant.

         DPSC requests a trial by jury on all issues so triable.

         WHEREFORE, DPSC prays that this Rule 12(b) response/motion and answer be deemed

 good and sufficient and that after all due proceedings are had herein there be judgment in its favor

 and against the plaintiff, dismissing the plaintiff’s demands against it with full prejudice and at the

 plaintiff’s sole cost, and subject to an attorney fee award in favor of DPSC under 42 U.S.C. § 1988,




         3
            Thompkins v. Belt, 828 F.2d 298, 303–04 (5th Cir. 1987) (citing Thibodeaux v. Arceneaux, 768 F.2d 737, 739
 (5th Cir.1985) (per curiam); and Pembaur v. City of Cincinnati, 475 U.S. 469, 106 S.Ct. 1292, 1297–98, 1298 n. 7, 89
 L.Ed.2d 452 (1986) (discussing rule that vicarious liability does not apply in claim brought under §1983)); and Mouille
 v. City of Live Oak, 977 F.2d 924, 929 (5th Cir. 1992).

                                                        Page 11
Case 3:20-cv-01372-TAD-KLH Document 5 Filed 10/29/20 Page 12 of 12 PageID #: 94




 and for all general and equitable relief, etc.

                                                  Respectfully Submitted,
                                                  JEFF LANDRY
                                                  Attorney General
                                                  BY: /s/ Jennie P. Pellegrin
                                                  JENNIE P. PELLEGRIN – LA. BAR ROLL NO. 25207
                                                  jpellegrin@neunerpate.com
                                                  BEN L. MAYEAUX – LA. BAR ROLL NO. 19042
                                                  bmayeaux@neunerpate.com
                                                  ELIZABETH BAILLY BLOCH – LA. BAR ROLL NO. 37591
                                                  bbloch@neunerpate.com
                                                  NEUNERPATE
                                                  One Petroleum Center, Suite 200
                                                  1001 West Pinhook Road (zip 70503)
                                                  Post Office Box 52828
                                                  Lafayette, LA 70505-2828
                                                  TELEPHONE: (337) 237-7000 FAX: (337) 233-9450
                                                  Special Assistants Attorneys General and Counsel for
                                                  the Louisiana Department of Public Safety &
                                                  Corrections (Office of State Police)

                                     CERTIFICATE OF SERVICE

         I hereby certify that on October 29, 2020, a copy of the Rule 12(b) Response/Motion,

 Answer and Affirmative Defenses to the Plaintiff’s Petition for Damages for Police Misconduct and

 Excessive Force was filed electronically with the Clerk of Court using the CM/ECF system. Notice

 of this filing will be forwarded to all counsel by operation of the Court’s electronic filing system.




                                                   Page 12
